889 F.2d 291
281 U.S.App.D.C. 276, 57 Ed. Law Rep. 353
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Neil ABRAMSON, Appellant,v.Lauro F. CAVAZOS, Secretary, Department of Education.
No. 89-5095.
United States Court of Appeals, District of Columbia Circuit.
Sept. 6, 1989.

Before WALD, Chief Judge, and BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel and appellee's motion for summary affirmance, appellant's opposition thereto and appellant's brief on appeal, it is


2
ORDERED that the motion for appointment of counsel be denied.  Appointment of counsel in a civil action is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.    See Poindexter v. FBI, 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its Order and Opinion filed February 27, 1989.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.